                  Case 2:09-bk-26198-BR         Doc 52 Filed 10/29/20 Entered 10/29/20 07:46:55         Desc
                                                 Main Document    Page 1 of 6



                           NONPROFIT LEGAL SERVICES, INC.
                      1
                           Adam Dolce, Esq. [SBN 310112]
                      2    414 Yale Avenue, Suite B
                           Claremont, CA 91711
                      3    Telephone: (909) 542-9030
                           Fax: (909) 992-3554
                      4
                           Email: thenonprofitlawfirm@gmail.com
                      5
                           Attorney for Debtor, KENYA RUIZ
                      6

                      7

                      8                         UNITED STATES BANKRUPTCY COURT

                      9                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

                    10

                     11    IN RE:                                     Case No. 2:09-bk-26198-BR
                     12                                               Chapter 7
                                  RUBEN RUIZ; and
                     13           KENYA RUIZ,                         Related Cases: 2:09-bk-20882-AA; and
                                                                      2:10-bk-14951-VK
                     14                      Debtors.
                     15                                               DEBTOR KENYA RUIZ’S REQUEST
                                                                      FOR JUDICIAL NOTICE IN SUPPORT
                     16                                               OF HER MOTIONS FOR
                                                                      DISGORGEMENT AND FOR
                     17                                               SANCTIONS AGAINST GREGORY L.
                    18                                                BOSSE

                     19                                               [FRE, Rule 201]
                    20                                                Hearing Date/Time
                     21                                               TBD (pending reopening)

                    22
                                 TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS:
                    23

                    24           Debtor and Moving Party, KENYA RUIZ, by and through her counsel, does

                    25     hereby request, under Federal Rules of Evidence, Rule 201, that this Court take judicial
                    26     notice of the following:
                    27

                    28     ///

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   1
     (909) 293-8449
                             DEBTOR KENYA RUIZ’S REQUEST FOR JUDICIAL NOTICE (RE: MTN FOR SANCTIONS/DISGORGEMENT)
                                                               IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR      Doc 52 Filed 10/29/20 Entered 10/29/20 07:46:55           Desc
                                              Main Document    Page 2 of 6



                               1. The Register of Actions in Los Angeles County Superior Court Case No.
                      1

                      2            GC042508, printed/downloaded August 11 2019, a true and correct copy of

                      3            which is attached hereto as Exhibit 1. Debtor does not believe this register is
                      4
                                   subject to any reasonable dispute as to its accuracy.
                      5
                               2. The Register of Actions in Los Angeles County Superior Case No. 09U04263,
                      6
                                   printed/downloaded August 11 2019, a true and correct copy of which is
                      7

                      8            attached hereto as Exhibit 2. Debtor does not believe this register is subject

                      9            to any reasonable dispute as to its accuracy.
                    10
                               3. The Register of Actions in Los Angeles County Superior Case No. 09U04258,
                     11
                                   printed/downloaded August 11 2019, a true and correct copy of which is
                     12
                                   attached hereto as Exhibit 3. Debtor does not believe this register is subject
                     13

                     14            to any reasonable dispute as to its accuracy.

                     15        4. The Register of Actions in Los Angeles County Superior Case No. 09U15312,
                     16
                                   printed/downloaded August 11 2019, a true and correct copy of which is
                     17
                                   attached hereto as Exhibit 4. Debtor does not believe this register is subject
                    18
                                   to any reasonable dispute as to its accuracy.
                     19

                    20         5. The Register of Actions in Los Angeles County Superior Case No. 09U15988,

                     21            printed on January 14, 2019, a true and correct copy of which is attached
                    22
                                   hereto as Exhibit 5. Debtor does not believe this register is subject to any
                    23
                                   reasonable dispute as to its accuracy.
                    24
                               6. The Register of Actions in the United States Bankruptcy Court Case No. 2:09-
                    25

                    26             bk-20882-AA, printed/downloaded August 10 2019, a true and correct copy

                    27             of which is attached hereto as Exhibit 6. Debtor does not believe this register
                    28
                                   is subject to any reasonable dispute as to its accuracy.
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                 2
     (909) 293-8449
                           DEBTOR KENYA RUIZ’S REQUEST FOR JUDICIAL NOTICE (RE: MTN FOR SANCTIONS/DISGORGEMENT)
                                                             IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR       Doc 52 Filed 10/29/20 Entered 10/29/20 07:46:55             Desc
                                               Main Document    Page 3 of 6



                               7. The Register of Actions in the United States Bankruptcy Court Case No 2:09-
                      1

                      2            bk-26198-BR, printed/downloaded August 11 2019, a true and correct copy of

                      3            which is attached hereto as Exhibit 7. Debtor does not believe this register is
                      4
                                   subject to any reasonable dispute as to its accuracy.
                      5
                               8. The Register of Actions in the United States Bankruptcy Court Case No. 2:10-
                      6
                                   bk-14951-VK, printed/downloaded August 11 2019, a true and correct copy of
                      7

                      8            which is attached hereto as Exhibit 8. Debtor does not believe this register is

                      9            subject to any reasonable dispute as to its accuracy.
                    10
                               9. Gregory Bosse’s Billing Statements, filed in Orange County Case No. 30-2012-
                     11
                                   00551965 on June 1, 2016 as Docket Entry No. 74 (Motion), a true and correct
                     12
                                   copy of which is attached hereto as Exhibit 9. While the fact of this being
                     13

                     14            filed is subject to judicial notice, this is also a judicial admission by Mr. Bosse

                     15            as it is his filing and billing statements.
                     16
                               10. Chapter 13 Petition, filed on February 11, 2010 in United States Bankruptcy
                     17
                                   Court Case No. 2:10-bk-14951-VK, a true and correct copy of which is attached
                    18
                                   hereto as Exhibit 10.
                     19

                    20         11. Chapter 13 Schedules, filed on February 25, 2010 in United States Bankruptcy

                     21            Court Case No. 2:10-bk-14951-VK, a true and correct copy of which is attached
                    22
                                   hereto as Exhibit 11.
                    23
                               12. Minute Orders, three in total (12/29/2009; 01/04/2010; 01/12/2010),
                    24
                                   entered in Los Angeles County Superior Case No. 09U15988, true and
                    25

                    26             certified copies of which are attached hereto as Exhibit 12. Debtor does not

                    27             believe these orders are subject to any reasonable dispute as to accuracy.
                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                 3
     (909) 293-8449
                           DEBTOR KENYA RUIZ’S REQUEST FOR JUDICIAL NOTICE (RE: MTN FOR SANCTIONS/DISGORGEMENT)
                                                             IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR      Doc 52 Filed 10/29/20 Entered 10/29/20 07:46:55          Desc
                                              Main Document    Page 4 of 6



                               13. Pre-trial/Civil Minutes and Judgment (02/16/2010; 03/09/2010;
                      1

                      2            04/13/2010; 05/06/2010; 05/20/2010; 07/08/2010), entered in Los Angeles

                      3            County Superior Case No. 09U15988, true and certified copies of which are
                      4
                                   attached hereto as Exhibit 13. Debtor does not believe these minutes/
                      5
                                   judgment are subject to any reasonable dispute as to accuracy.
                      6
                               14. Disclosure of Compensation of Attorney for Debtor (Gregory L. Bosse),
                      7

                      8            executed June 25, 2009 and filed in the United States Bankruptcy Court Case

                      9            No2:09-bk-26198-BR (as part of initial Chapter 13 Petition and Schedules), a
                    10
                                   true and correct copy of which is attached hereto as Exhibit 14.
                     11
                               15. Conformed Cover Page of Complaint, and Register of Actions, in Los Angeles
                     12
                                   County Superior Case No. BC424268, printed/downloaded August 11 2019, a
                     13

                     14            true and correct copy of which is attached hereto as Exhibit 15. The entirety

                     15            of this Complaint is provided under separate cover at the Declaration of Adam
                     16
                                   Dolce, filed concurrently herewith.l
                     17
                               16. OSC and Minute Order regarding OSC [entry of default] (02/09/2010 and
                    18
                                   03/15/2010, respectively), entered in Los Angeles County Superior Case No.
                     19

                    20             BC424268, true and certified copies of which are attached hereto as Exhibit

                     21            16. Debtor does not believe these orders are subject to any reasonable dispute
                    22
                                   as to accuracy.
                    23
                               17. Minute Order regarding OSC [default judgment] (04/20/2010), entered in
                    24
                                   Los Angeles County Superior Case No. BC424268, true and accurate copy of
                    25

                    26             which is attached hereto as Exhibit 17. Debtor does not believe these orders

                    27             are subject to any reasonable dispute as to accuracy.
                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                 4
     (909) 293-8449
                           DEBTOR KENYA RUIZ’S REQUEST FOR JUDICIAL NOTICE (RE: MTN FOR SANCTIONS/DISGORGEMENT)
                                                             IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR      Doc 52 Filed 10/29/20 Entered 10/29/20 07:46:55           Desc
                                              Main Document    Page 5 of 6



                               18. Amended Schedule B, filed in the Central District of California Case No 2:09-
                      1

                      2            bk-26198-BR on December 22, 2009, printed/downloaded August 12 2019, a

                      3            true and accurate copy of which is attached hereto as Exhibit 18.
                      4
                                                                 Respectfully submitted by,
                      5

                      6
                               Date: 29 Oct. 2020
                      7
                                                                 _________________________
                      8                                          Adam D. Dolce
                                                                 NONPROFIT LEGAL SERVICES, INC.
                      9                                          414 Yale Avenue, Suite B
                                                                 Claremont CA 91711
                    10
                                                                 Telephone: 909-542-9030
                     11                                          FAX: 909-992-3554
                                                                 Email(s): thenonprofitlawfirm@gmail.com;
                     12                                          adam@dolcelegal.com
                     13
                                                                 Attorney for Kenya Ruiz
                     14

                     15

                     16

                     17

                    18

                     19

                    20

                     21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                 5
     (909) 293-8449
                           DEBTOR KENYA RUIZ’S REQUEST FOR JUDICIAL NOTICE (RE: MTN FOR SANCTIONS/DISGORGEMENT)
                                                             IN RE KENYA RUIZ
Case 2:09-bk-26198-BR   Doc 52 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                         Main Document    Page 6 of 6
